Title: To John Adams from Charles B. Cochran, 27 May 1795
From: Cochran, Charles B.
To: Adams, John



Sir,
Charleston. May 27th. 1795

Under–cover of the introduction which I had through Doctr: Franklin to you while under his Guardianship at Passy permit me to solicit your Suffrage and interest on the occasion of supplying the vacancy made in the Officers of the Revenue by Col: Motte’s death.  I flatter myself the education which I received under his eye during Six year’s residence in France, fully qualifies me to give Satisfaction in the discharge of the duties of the Office of Naval Officer, and I hope will be an inducement for you to interest yourself in my behalf in this particular if no other consideration prevent me from being so highly favor’d—while it shall be the Ruling motive of my life so to act as to shew myself deserving of your Notice
I remain with great Respect / Sir, / Your Most Obedient / Humble Servant

Chars. B. Cochran